Dodge, J.
No discussion of the evidence can be useful in this case. There is abundant support for the findings that the deceased, in 1875, executed and delivered to the respondent the deed in question, which was promptly recorded. None of the debts’ now existing against the estate were in existence or in contemplation at that time, nor, indeed, for many years afterward. There can be no right in the administrator, under sec. 3832, Stats. 1898, to attack such conveyance except for intent to defraud the existing creditors, who alone are represented by him. It is wholly immaterial Avhether that deed was made upon sufficient, or any, consideration, or with intent to defraud the holder of some debt existing in 1875. Judgment was properly entered in favor of the defendant, and should be affirmed.
By the Court.— Judgment affirmed.